Citation Nr: 0623343	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  05-03 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to increased rating for bilateral hearing loss, 
currently rated at 20 percent.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Katherine G. Doyle, Legal Intern






INTRODUCTION

The veteran served on active duty from September 1940 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which granted service connection for 
bilateral hearing loss and assigned a noncompensable (0 
percent) rating.  

In a June 2005 rating decision, the RO increased the rating 
to 20 percent, effective May 31, 2005.


FINDING OF FACT

A May 2005 VA-ordered audiological test reflects Level V 
hearing acuity in the left ear and Level VI hearing acuity in 
the right ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.85, 
Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).                
38 U.S.C.A. § 1155; C.F.R. Part 4.  Because the veteran 
appealed the RO's determination at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Ratings for bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests, together with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability for bilateral 
hearing loss, the Rating Schedule establishes eleven (11) 
auditory acuity levels, designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.        38 C.F.R. § 4.85, Code 6100.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.         38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

Disability ratings for hearing impairment are derived by a 
mechanical application of VA's Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

A VA-ordered audiologic examination was completed in May 
2005.  The average puretone threshold for the veteran's right 
ear was 69 decibels, with speech discrimination of 72 
percent.  Such hearing acuity is characterized as Level VI.  
The average puretone threshold for the veteran's left ear was 
75 decibels, with speech discrimination of 80 percent.  Such 
hearing acuity is characterized as Level V.  38 C.F.R. § 
4.85, Table VI.

Where there is Level VI hearing in one ear and Level V 
hearing in the other, a 20 percent rating is to be assigned.  
38 C.F.R. § 4.85, Table VII.

The RO has applied the Rating Schedule accurately, and there 
is no schedular basis for a higher rating.

The Board has considered the provisions of 38 C.F.R. § 4.86, 
which states that if an unusual pattern of hearing is shown, 
a rating based on puretone thresholds alone is in order.  An 
exceptional pattern of hearing impairment is shown when the 
puretone threshold at each of the four specified frequencies 
(1,000, 2,000, 3,000, and 4,000) is 55 decibels or more.  The 
puretone thresholds shown in the May 2005 VA examination did 
not meet this definition and 38 C.F.R. § 4.86 does not apply.  

Nor is referral for consideration of an extraschedular rating 
warranted, as there is no evidence of record showing marked 
interference with employability or frequent hospitalizations 
due to hearing loss.  38 C.F.R. § 3.321.  

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.

Prior to initial adjudication of the veteran's claim, a 
letter dated in July 2003 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. §3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The July 
2003 letter informed him that additional information or 
evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

With regard to the VA's duty to assist, the veteran's private 
medical records and VA medical treatment records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
veteran received a VA Audiologic examination to determine the 
current level of his disability.  There is no indication in 
the record that any additional evidence relevant to the issue 
on appeal is available.    

ORDER

An increased rating for bilateral hearing loss, currently 
rated at 20 percent, is denied.





____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


